558 F.2d 618
J. John GORDON, Appellant,v.U. S. DEPARTMENT OF JUSTICE, Appellee.
No. 77-1248.
United States Court of Appeals,First Circuit.
Submitted June 7, 1977.Decided June 20, 1977.

No counsel appearing for either party.
Before COFFIN, Chief Judge, and CAMPBELL, Circuit Judge.
PER CURIAM.


1
J. John Gordon appeals from the district court's order of January 14, 1977 instructing the clerk not to accept for filing the complaint submitted by appellant on January 3, 1977.  We affirm.


2
After filing a series of complaints made up vituperative attacks upon all the federal district court judges in Massachusetts, all the circuit court judges in the First Circuit, all the judges of the United States Supreme Court, etc., for ruling against him, a visiting judge entered an order on August 18, 1976:


3
"perpetually enjoining and restraining . . .  J. John Gordon, from continuing, instituting or prosecuting, without prior leave of court, this or any other legal proceeding in any court against any state or federal judge, officer or employee for actions taken in the course of their official duties as such judge, officer or employee."


4
In reliance upon this order, the district court refused to allow appellant's latest complaint, requesting, inter alia, the arrest of both the visiting and local district court judges for issuing orders against him and the placing of the district court and this court into a receivership.


5
His argument on appeal is that no American can be denied access to the courts.  The law is well established that it is proper and necessary for an injunction to issue barring a party, such as appellant, from filing and processing frivolous and vexatious lawsuits.  Rudnicki v. McCormack, 210 F.Supp. 905, 908-912 (D.Mass. and R.I., 1962), appeal dismissed sub nom.  Rudnicki v. Cox, 372 U.S. 226, 83 S.Ct. 679, 9 L.Ed.2d 714 (1963).  Accord, Clinton v. United States, 297 F.2d 899, 901-902 (9th Cir. 1961); Meredith v. John Deere Plow Company of Moline, Ill., 261 F.2d 121, 124 (8th Cir. 1958), cert. denied, 359 U.S. 909, 79 S.Ct. 586, 3 L.Ed.2d 574 (1959).  See also Adams v. American Bar Association, 400 F.Supp. 219, 227-228 (E.D.Pa.1975); Boruski v. Stewart, 381 F.Supp. 529, 535 (S.D.N.Y.1974), aff'd sub nom.  Boruski v. United States Government, 493 F.2d 301 (2d Cir. 1974), appeal dismissed, 419 U.S. 808, 95 S.Ct. 20, 42 L.Ed.2d 34 (1974).


6
The order of the district court is hereby affirmed.